 CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 1 of 13




                          STATE OF MINNESOTA           2D18 SEP 18 PM 12: 48
                        FOURTH JUDICIAL DISTRICT
                           HENNEPIN COUNTY

Loren Underwood,
Individually and on behalf of all        Civil Action No. _ _ _ _ _ __
others similarly situated

           Plaintiff,
     V.                                            CLASS ACTION
                                                    COMPLAINT
City of Minneapolis and
Minneapolis Police Officers "John                  JURY DEMANDED
Does 1 through 8."

           Defendants.

                               INTRODUCTION

     Loren Underwood, the Plaintiff and putative class
representative, brings this Complaint based on the following facts:

                              JURISDICTION

1.   This action is based on, and seeks redress for, violations of the
     United States Constitution, Minnesota's statutory civil theft
     statute, Minnesota common law claims and therefore
     jurisdiction is proper pursuant to 42 U.S.C. § 1983; Minn. Stat. §
     484.01, Subd. (1).

                                 VENUE

2.   Venue is proper in the Fourth Judicial District pursuant to Minn.
     Stat. § 542.09.
                            PARTIES

3.   Loren Underwood, the Plaintiff, is an adult male who resides,
     and at all relevant times has resided. in the state of Minnesota.


                                   4


                                              Removal Exhibit 2 - Complaint
 CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 2 of 13




4.    The City of Minneapolis is a municipal corporation located in
      Hennepin County and subject to suit by virtue of Minn. Stat. §
      412.211 and 42 U.S.C. § 1983.

5.    Officers John Does 1 through 8 are licensed peace officers
      employed by the City of Minneapolis who participated in the
      seizure of the Plaintiff, the search of his home, and the seizure
      of his property. The true names are not known at this time but
      can be readily identified through discovery.

                       FACTUAL ALLEGATIONS

6.    On or about July 13, 2018, Plaintiff learned from his neighbors
      that Minneapolis police officers visited his home and a local
      bar looking for him.

7.    Plaintiff was not home or at the bar the first time when the
      police officers arrived.

8.    Plaintiff suspected, based on his family history and
      communications with a member of his family, that one of his
      family members hod reported, falsely, that Plaintiff was
      suicidal.

9.    Plaintiff was not suicidal.

10.   At approximately 10 PM, Plaintiff returned home and called
      911 and spoke to a dispatcher and advised the 911 operator
      that "there was no emergency" at his home.

11.   He offered to come to the police station to explain (with
      documentation) that the allegations of his suicidal ideations
      were false.

12.   Ultimately, he arranged to have the police officers meet him
      at his home.

13.   He provided the 911 dispatcher his full name, date of birth,
      and address.



                                    5

                                              Removal Exhibit 2 - Complaint
 CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 3 of 13




14.   During the course of his call to 911, Plaintiff gave no indication
      that he was thinking irrationally or that he posed a threat to
      the police officers.

15.   When the police arrived-approximately eight of them, guns
      drawn-Plaintiff was already outside of his home.

16.   He had emptied his pockets prior to the arrival of the police
      and had no weapons of any sort on his person.

17.   Plaintiff did, however, have his computer tablet (which he
      intended to use to show the police officers that the claim of his
      suicidal intentions were false), his wallet and his cellphones
      resting on the tailgate of his truck.

18.   When the police arrived with guns drawn, Plaintiff immediately
      put his hands in the air.

19.   The police officers immediately frisked the Plaintiff, placed him
      in handcuffs, and then placed him in the back of a police
      vehicle, all without incident.

20.   Plaintiff continuously told the officers that the allegations were
      false and that he could demonstrate as much by accessing
      emails on his tablet.

21.   The police officers ignored his request to clear up the
      misunderstanding.

22.   Approximately twenty minutes later, an officer opened the
      police vehicle where Plaintiff was seated and asked him
      "what's this all about?"

23.   Plaintiff attempted to explain, but that officer would not
      consider the information Plaintiff attempted to provide.

24.   A second police officer approached the vehicle,
      approximately ten minutes after the first police officer, and
      asked Plaintiff "who is inside?"



                                   6


                                               Removal Exhibit 2 - Complaint
 CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 4 of 13




25.    The Plaintiff responded "no one."

26.    The officers then took Plaintiff's keys and entered his home.

27.    The officers did not have Plaintiff's consent to enter his home.

28.    The officers did not have a warrant to enter his home.

29.    The officers did not have probable cause that a crime had
       been committed in the Plaintiff home.

30.    The officers did not have probable cause to believe that
       evidence of a crime was present in Plaintiff's home.

31 .   Further, there were no exigent circumstances that required the
       officers to enter the Plaintiff's home.

32.    As Plaintiff indicated, the police found no one else in his home.

33.    They did, however, find multiple firearms, ammunitions, and
       bows.

34.    Plaintiff has no criminal history that prevents him from
       possessing firearms, ammunition, or bows.

35.    Plaintiff has no mental incapacity that prevents him from
       possessing firearms.

36.    Plaintiff has never been the subject of any civil commitment
       proceedings.

37.    There is no legal impediment to Plaintiff's possession of
       firearms, ammunition, and/or bows.

38.    Plaintiff has no criminal convictions that make him ineligible to
       possess firearms.

39.    After searching Plaintiff's home, the police officers then began
       to search Plaintiff's truck.



                                    7


                                               Removal Exhibit 2 - Complaint
 CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 5 of 13




40.   Plaintiff did not give his consent for the search of his truck.

41.   The police officers had no warrant to search the Plaintiff's
      truck.

42.   There were no exigent circumstances that compelled the
      immediate search of the Plaintiff's truck.

43.   The police officers had no probable cause to believe that the
      contents of the truck included contraband.

44.   The search of Plaintiff's home and car went on for
      approximately one hour.

45.   Plaintiff could see the police officers load some of his firearms
      into the police vehicles.

46.   When the police were done raiding his home and his vehicle
      they sent him to Hennepin County Medical Center for a
      psychological evaluation.

47.   He was released from the hospital the following morning after
      explaining to the doctor (with the help of his step-dad and
      documentation) the very thing he attempted to explain to the
      police-claims of him having suicidal ideations were false.

48.   The evaluating doctor found no basis to believe that Plaintiff
      suffered any mental condition that mode him a danger to
      himself.

49.   The evaluating doctor found no basis to believe that Plaintiff
      suffered any mental condition that made him a danger to
      others.

50.   When Plaintiff returned home from the hospital he inventoried
      his home and learned that the police had taken his property;
      specifically he logged that the police had taken, among other
      things, his firearms, ammunition, and bows.

51.   Once released from the hospital, Plaintiff called 911 to make a


                                    8


                                                Removal Exhibit 2 - Complaint
 CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 6 of 13




      police report against the person who falsely reported him
      suicidal.

52.   When the police arrived to take the report, Plaintiff explained
      why the initial report of his suicidal intentions was false and
      asked to get his firearms back.

53.   The Officers refused to take a police report for false statements
      to the police (Minn. Stat. §609.505).

54.   Instead, the police officers advised the Plaintiff that they had
      no choice but to take him to f he hospital when a report of
      suicidal ideations are made.

55.   They further advised him of resources that would help him deal
      with the mental health issues of his family.

56.   Plaintiff inquired of the officers of how to get his property back,
      and they told him to go to City Hall and visit the property
      department with a picture identification card.

57.   Plaintiff went to the Minneapolis City Hall the following Monday
      and an employee of the City told Plaintiff that "there's a
      process that you have to follow to get the property back."

58.   The employee handed him a copy of the Defendant's policy
      number MP-9077 (8.13) (Attached as Exhibit A to this
      Complaint).

59.   Plaintiff was then directed to Lieutenant Mike Taylor of the
      Second precinct.

60.   Plaintiff left Lt. Taylor three voice mail messages requested a
      call back.

61.   A week later Lt. Taylor called Plaintiff back.

62.   Plaintiff advised Lt. Taylor that he had serious concerns for his
      safety and that he needed his firearms returned.



                                    9


                                                Removal Exhibit 2 - Complaint
 CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 7 of 13




63.   Lt. Taylor told the Plaintiff that City has a policy that requires a
      ninety (90) day waiting period before any firearm can be
      returned.

64.   Plaintiff told Lt. Taylor that the firearms were taken illegally and
      that he wanted them returned sooner than ninety (90) days.

65.   Lt. Taylor advised the Plaintiff that he would lose his job if he
      deviated from the waiting period.

66.   Lt. Taylor further advised the Plaintiff that he had been in
      charge of enforcing the firearms policy for four years and that
      he has never deviated from that policy and was not going to
      deviate from that policy in the Plaintiff's case.

67.   Lt. Taylor told the Plaintiff that he would receive a
      questionnaire in the mail in the next couple of weeks that
      would start the process.

68.   To date, Plaintiff has not received that questionnaire.

69.   Lt. Taylor also told the Plaintiff that he would have to undergo
      an extensive "background check unlike any that you've done
      in the past." before the City would release his property.

70.   To date, the City is still in possession of all of the property it took
      from the Plaintiff's home.

71.   Defendants' conduct. as detailed above, caused Plaintiff and
      similarly situated individuals to suffer harm and damages.

                          CLAIMS FOR RELIEF

                            COUNT I
              VIOLATION OF THE FOURTH AMENDMENT
             AGAINST OFFICERS JOHN DOE 1 THROUGH 8
           (SEARCH OF THE PLAINTIFF'S HOME AND TRUCK)

72.   Plaintiff re-alleges the previous allegations and incorporates
      those allegations herein by reference.


                                     IO


                                                  Removal Exhibit 2 - Complaint
 CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 8 of 13




73.   Defendant Does 1-8 entered and searched Plaintiff's home
      without a warrant, his consent, or any exigent circumstances.

74.   Defendant Does 1-8 searched Plaintiff's home for firearms and
      ammunition without a warrant, his consent, or any exigent
      circumstances.

75.   A warrantless search of a home is per se unreasonable and
      violates the Fourth Amendment to the Constitution of the
      United States.

76.   As an actual and proximate result of Defendant's conduct,
      the Plaintiffs have been injured and suffered damages, which
      amount shall be determined at trial.

                                COUNT II
                VIOLATION OF THE FOURTH AMENDMENT
              AGAINST OFFICERS JOHN DOE 1 THROUGH 8
             (INITIAL SEIZURE OF THE PLAINTIFF'S PROPERTY)

77.   Plaintiff re-alleges the previous allegations and incorporates
      those allegations herein by reference.

78.   The search of Plaintiff's home produced several firearms, bows,
      ammunition and other property belonging to the Plaintiff
      ("Plaintiff's property").

79.   Plaintiff's Property remains in the custody of the City of
      Minneapolis.

80.   Plaintiff's Property is not inherently contraband.

81.   Plaintiff's Property is not evidence of any crime.

82.   Plaintiff has requested the return of his property and the City of
      Minneapolis has refused his request.

83.   The initial seizure of Plaintiff's Property constitutes a violation of
      the Fourth Amendment's prohibition against unreasonable


                                    11

                                                 Removal Exhibit 2 - Complaint
 CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 9 of 13




       seizures.

84.    As a result, Plaintiff has been harmed and seeks damages that
       will be determined by a jury.

                            COUNT 111
       VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENT
                   AGAINST CITY OF MINNEAPOLIS
               (CONTINUED DEPRIVATION OF PROPERTY
                 PURSUANT TO OFFICIAL CITY POLICY)

85.    Plaintiff re-alleges the previous allegations and incorporates
       those allegations herein by reference.

86.    The Due Process Clause of the Fifth Amendment to the United
       States Constitution, made applicable to the states by the
       Fourteenth Amendment to the United States Constitution,
       makes plain that "nor shall any person be deprived of life,
       liberty, or property, without due process of law."

87.    The City of Minneapolis has imposed a policy (Exhibit A) that at
       minimum ninety-days must lapse before it will return any
       firearms or ammunition to its owner.

88.    The policy applies without regard as to how the City of
       Minneapolis came to possess the firearms or ammunition.

89.    The policy applies without regard as to the City of
       Minneapolis's need to retain the firearms or ammunition as
       evidence in any criminal or civil matter.

90.    The policy does not provide an opportunity to challenge the
       City of Minneapolis retention of firearms or ammunition once
       they are seized.

91 .   The policy does not provide for a neutral arbiter to adjudicate
       that the City of Minneapolis has any lawful claim to possess the
       seized firearms or ammunition.

92.    As an actual and proximate result of City of Minneapolis's


                                   12


                                              Removal Exhibit 2 - Complaint
CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 10 of 13




         policy, Plaintiff and others have been injured and suffered
         damages, which amount shall be determined at trial.


                                  COUNT IV
                      CIVIL THEFT (MINN. STAT. §604.14)
                      AGAINST CITY Of MINNEAPOLIS

93.      Plaintiff re-alleges the previous allegations and incorporates
         those allegations herein by reference.

94.      The items seized in the search of the Plaintiffs home and
         vehicle belonged to the Plaintiff.

95.      The Plaintiff did not authorize any of the Defendants to toke or
         keep his property.

96.      None of the Defendants had any lawful basis to toke or keep
         his property.

97.     The prolonged taking of Plaintiff's property amounted to civil
        theft in that:

      a. The property belonged to the Plaintiff.
      b. The Plaintiff did not give the City of Minneapolis consent to
         take his property.
      c. The City of Minneapolis was without legal justification for toking
         Plaintiff's property.
      d. The extended seizure of Plaintiff's property manifest the City's
         intent to keep Plaintiff's property.

98.     As on actual and proximate result of the City of Minneapolis's
        conduct, Plaintiff has been injured and suffered damages,
        including statutory damages, which amount shall be
        determined at trial.




                                     13


                                                  Removal Exhibit 2 - Complaint
CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 11 of 13




                           COUNTY
             CONVERSION (MINNESOTA COMMON LAW)
                   AGAINST ALL DEFENDANTS

99.   Plaintiff re-alleges the previous allegations and incorporates
      those allegations herein by reference.

100. Common law conversion in Minnesota is an act of willful
     interference with a chattel, done without lawful justification, by
     which any person entitled thereto is deprived of use and
     possession.

101. Plaintiff was the owner of the property taken from his home.

102. The Defendants had no legal justification for interfering with his
     possession or use of that property.

103. All Defendants committed conversion by taking and or
     retaining his property without legal justification.

104. As an actual and proximate result of Defendant's conduct,
     Plaintiff has been injured and suffered damages, which
     amount shall be determined at trial.

                           COUNT VI
         TRESPASS TO CHATEL (MINNESOTA COMMON LAW)
                    AGAINST ALL DEFENDANTS

105. Plaintiff re-alleges the previous allegations and incorporates
     those allegations herein by reference.

106. Trespass to chattel occurs when one intentionally interferes
     with another's rights of exclusive possession.

107. All of the Defendants committed trespass on the Plaintiff's
     chattel when they took or kept the Plaintiff's property.

108. As an actual and proximate result of Defendant's conduct,
     Plaintiff has been injured and suffered damages, which
     amount shall be determined at trial.


                                  14

                                              Removal Exhibit 2 - Complaint
CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 12 of 13




                         PRAYER FOR RELIEF

Wherefore, Plaintiff prays for relief against the Defendants as follows:

109. For an Order, upon motion by the Plaintiff, to certify a class of
     plaintiffs.

110. For redress of all loss. harm, and injuries that resulted from the
     Defendants' unconstitutional or otherwise unlawful acts.

111. For an injunctive relief prohibiting enforcement of the City of
     Minneapolis Policy requiring a waiting period before it will
     return firearms to its perspective owners.

112. For interest, where appropriate, on damages awarded.

113. For costs, disbursements, and attorneys' fees incurred in the
     prosecution of this action pursuant to, without limitations, 28
     U.S.C. § 1988 and Minn. Stat. §§363A.29 and 363A.33, Subd. 7.

114. For statutory damages as authorized under Minnesota law.

115. For leave to amend this Complaint to supplement any factual
     deficiencies or otherwise address any pleading deficiencies herein.

116. For nominal damages as authorized under Minnesota and
     federal law.

117. Award such other relief as the Court deems just and equitable.




                                   15


                                              Removal Exhibit 2 - Complaint
  CASE 0:18-cv-02884-PJS-HB Document 1-2 Filed 10/09/18 Page 13 of 13




Dated: September 18, 2018


                                          . own(# 331909)
                                       Joshua R. Williams, Of Counsel
                                       Capitol City Law Group, LLC
                                       The Allen Building
                                       287 East Sixth Street, Suite 20
                                       Saint Paul, Minnesota 55101
                                       Telephone (651) 705-8580
                                       Facsimile (651 ) 705-8581
                                       E-Mail: A.L.Brown@cclawg.com

                                       ATTORNEYS FOR PLAINTIFF




                                 16


                                            Removal Exhibit 2 - Complaint
